Exhibit UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following Unaudited Pro Forma Condensed Consolidated Balance Sheet and the Unaudited Pro Forma Condensed Consolidated Statements of Operations are derived from the historical consolidated financial statements of Enzon Pharmaceuticals, Inc. and give effect to (i) the sale (the "Asset Sale") of Enzon's specialty pharmaceuticals business ("Specialty Pharmaceuticals") to Klee Pharmaceuticals, Inc. and Defiante Farmacêutica, S.A. (together, the "Purchasing Parties") pursuant to the Asset Purchase Agreement (the "Asset Purchase Agreement"), dated as of November 9, 2009, by and between the Purchasing Parties and Sigma-Tau Finanziaria S.p.A. (solely with respect to certain sections of the Asset Purchase Agreement), on the one hand, and Enzon, on the other hand, (ii) the receipt of the net proceeds from the Asset Sale and (iii) the assumptions and adjustments described in the accompanying notes to the unaudited pro forma condensed consolidated financial statements. The following unaudited pro forma condensed consolidated financial statements reflect Enzon’s continued ownership of its royalties and the research and development operations. Pro forma financial information is intended to provide investors with information about the continuing impact of a transaction by showing how a specific transaction might have affected historical financial statements, illustrating the scope of the change in the historical financial position and results of operations. The adjustments made to historical information give effect to events that are directly attributable to the Asset Sale, factually supportable, and expected to have a continuing impact. The unaudited pro forma condensed consolidated financial statements consist of: · Unaudited Pro Forma Condensed Consolidated Balance Sheet as of September 30, 2009; · Unaudited Pro Forma Condensed Consolidated Statements of Operations for the nine months ended September 30, 2009 and September 30, 2008; and · Unaudited Pro Forma Condensed Consolidated Statements of Operations for the years ended December 31, 2008, December 31, 2007 and December 31, 2006. The unaudited pro forma condensed consolidated financial statements have been prepared giving effect to the Asset Sale as if it occurred as of September 30, 2009 for the Unaudited Pro Forma Condensed Consolidated Balance Sheet and as of January 1, 2006 for the Unaudited Pro Forma Condensed Consolidated Statements of Operations. The unaudited pro forma condensed consolidated financial statements should be read in conjunction with the historical audited consolidated financial statements and notes thereto included in Enzon’s Form 10-K for the year ended December 31, 2008 and Form 10-Q for the nine months ended September 30, 2009, as filed with the Securities and Exchange Commission, which are incorporated herein by reference. The unaudited pro forma condensed consolidated financial statements are prepared in accordance with Article 11 of Regulation S-X. The pro forma adjustments are described in the accompanying notes and are based upon information and assumptions available at the time of the filing of this Current Report of Form 8-K proxy statement. Enzon did not account for Specialty Pharmaceuticals as, and it was not operated as, a separate, stand-alone entity, subsidiary or division for the periods presented.
